EXHIBIT 10

 

[g277121bg01i001.jpg]

51 West 52nd Street

New York, NY 10019

 

 

Louis J. Briskman

c/o CBS Corporation

51 West 52nd Street

New York, NY  10019

 

as of October 1, 2011

 

Dear Lou:

 

CBS Corporation (“CBS”), having an address at 51 West 52nd Street, New York, New
York 10019, agrees to employ you and you agree to accept such employment upon
the following terms and conditions:

 

1.         Term.  The term of your employment under this Agreement shall
commence on October 1, 2011 (the “Effective Date”) and, unless earlier
terminated by CBS or you pursuant to paragraph 7, shall continue through and
until December 31, 2013 (the “Expiration Date”).  The period from the Effective
Date through the Expiration Date is referred to as the “Term” notwithstanding
any earlier termination of your employment for any reason.

 

2.         Duties; Place of Employment.  You agree to devote your entire
business time, attention and energies to the business of CBS during the Term.
You will be Executive Vice President, General Counsel of CBS, you will report
directly to the President and Chief Executive Officer of CBS (the “CEO”), and
you agree to perform all duties reasonable and consistent with that office as
the CEO or other individual designated by the CEO may assign to you from time to
time.  During the Term, your principal place of employment will be CBS’s
executive offices in the New York metropolitan area; provided, however, that you
will be required to render services in the Los Angeles metropolitan area and
elsewhere upon request for business reasons.

 

3.         Base Compensation.

 

(a)        Salary.  For all the services rendered by you in any capacity under
this Agreement, CBS agrees to pay you base salary (“Salary”) at the rate of One
Million Three Hundred Thousand Dollars ($1,300,000) per annum, less applicable
deductions and withholding taxes, in accordance with CBS’s payroll practices as
they may exist from time to time.  During the Term of this Agreement, your
Salary may be increased, and such increase, if any, shall be made at a time, and
in an amount, that CBS shall determine in its discretion.

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 2

 

 

(b)        Bonus Compensation.  You also shall be eligible to receive annual
bonus compensation (“Bonus”) during your employment with CBS under this
Agreement, determined and payable as follows:

 

(i)         Your Bonus for each calendar year during your employment with CBS
under this Agreement will be determined in accordance with the guidelines of the
CBS short-term incentive program (the “STIP”), as such guidelines may be amended
from time to time without notice in the sole discretion of CBS.

 

(ii)        Your target bonus (“Target Bonus”) for each calendar year during
your employment with CBS under this Agreement shall be 200% of your Salary in
effect on November 1st of the calendar year or the last day of your employment,
if earlier.

 

(iii)       Your Bonus for any calendar year shall be payable, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
following calendar year.

 

(iv)       If, prior to the last day of a calendar year, your employment with
CBS terminates, CBS may, in its discretion, choose to pay you a prorated Bonus,
in which case such prorated Bonus will be determined in accordance with the
guidelines of the STIP and payable in accordance with paragraph 3(b)(iii).

 

(c)        Long-Term Incentive Compensation.  You shall be eligible to receive
annual grants of long-term incentive compensation under the CBS Corporation 2009
Long-Term Incentive Plan (or any successor plan thereto) (the “LTIP”), as may be
amended from time to time without notice in the discretion of CBS.  You shall
have a target long-term incentive value equal to Three Million Dollars
($3,000,000).  The precise amount, form (including equity and equity-based
awards, which for purposes of this Agreement are collectively referred to as
“equity awards”) and timing of any such long-term incentive award, if any, shall
be determined in the discretion of the Compensation Committee of the CBS Board
of Directors (the “Committee”).

 

4.         Benefits.  You shall be eligible to participate in all CBS vacation,
medical, dental, life insurance, long-term disability insurance, retirement,
long-term incentive and other benefit plans and programs applicable generally to
other senior executives of CBS and its subsidiaries as CBS may have or establish
from time to time and in which you would be eligible to participate under the
terms of the plans, as may be amended from time to time.  This provision shall
not be construed to either require CBS to establish any welfare, compensation or
long-term incentive plans, or to prevent the modification or termination of any
plan once established, and no action or inaction with respect to any plan shall
affect this Agreement.

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 3

 

 

5.         Business Expenses.  During your employment under this Agreement, CBS
shall reimburse you for such reasonable travel and other expenses incurred in
the performance of your duties as are customarily reimbursed to CBS executives
at comparable levels.  Such travel and other expenses shall be reimbursed by CBS
as soon as practicable in accordance with CBS’s established guidelines, as may
be amended from time to time, but in no event later than December 31st of the
calendar year following the calendar year in which you incur the related
expenses.

 

6.         Non-Competition, Confidential Information, Etc.

 

(a)        Non-Competition.  You agree that your employment with CBS is on an
exclusive basis and that, while you are employed by CBS, or any of its
subsidiaries, you will not engage in any other business activity which is in
conflict with your duties and obligations (including your commitment of time)
under this Agreement.  You further agree that, during the Non-Compete Period (as
defined below), you shall not directly or indirectly engage in or participate in
(or negotiate or sign any agreement to engage in or participate in), whether as
an owner, partner, stockholder, officer, employee, director, agent of or
consultant for, any business which at such time is competitive with any business
of CBS, or any of its subsidiaries, without the written consent of CBS;
provided, however, that this provision shall not prevent you from investing as
less than a one (1%) percent stockholder in the securities of any company listed
on a national securities exchange or quoted on an automated quotation system.
The Non-Compete Period shall cover the period during your employment with CBS
and shall continue following the termination of your employment for any reason,
other than the expiration of the Term, for the greater of: (i) six (6) months;
or (ii) for so long as any payments are due to you pursuant to paragraph 7(b),
7(c) or 7(k) of this Agreement, unless you request and CBS accepts a written
request pursuant to paragraph 6(j) of this Agreement, if any.

 

(b)        Confidential Information.  You agree that, during the Term and at any
time thereafter, (i) you shall not use for any purpose other than the duly
authorized business of CBS, or disclose to any third party, any information
relating to CBS, or any of CBS’s affiliated companies which is non-public,
confidential or proprietary to CBS or any of CBS’s affiliated companies
(“Confidential Information”), including any trade secret or any written
(including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of your duties under this Agreement consistent with CBS’s policies);
and (ii) you will comply with any and all confidentiality obligations of CBS to
a third party, whether arising under a written agreement or otherwise. 
Information shall not be deemed Confidential Information which (x) is or becomes
generally available to the public other than as a result of a disclosure by you
or at your direction or by any other person who directly or indirectly receives
such information from you, or (y) is or becomes available to you on a
non-confidential basis from a source which is entitled to disclose it to you. 
For purposes of this paragraph 6(b), the term “third party” shall be defined to
mean any person other than CBS and its subsidiaries or any of their respective

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 4

 

 

directors and senior officers.

 

(c)        No Solicitation, Etc.  You agree that, while employed by CBS and for
the greater of twelve (12) months thereafter or for so long as payments are due
to you pursuant to paragraph 7(b), 7(c) or 7(k) of this Agreement, you shall
not, directly or indirectly:

 

(i)         employ or solicit the employment of any person who is then or has
been within six (6) months prior thereto, an employee of CBS, or any of CBS’s
affiliated companies; or

 

(ii)        do any act or thing to cause, bring about, or induce any
interference with, disturbance to, or interruption of any of the then-existing
relationships (whether or not such relationships have been reduced to formal
contracts) of CBS, or any of CBS’s affiliated companies with any customer,
employee, consultant or supplier.

 

(d)        CBS Ownership.  The results and proceeds of your services under this
Agreement, including, without limitation, any works of authorship resulting from
your services during your employment with CBS and/or any of CBS’s affiliated
companies and any works in progress resulting from such services, shall be
works-made-for-hire and CBS shall be deemed the sole owner throughout the
universe of any and all rights of every nature in such works, whether such
rights are now known or hereafter defined or discovered, with the right to use
the works in perpetuity in any manner CBS determines in its discretion without
any further payment to you.  If, for any reason, any of such results and
proceeds are not legally deemed a work-made-for-hire and/or there are any rights
in such results and proceeds which do not accrue to CBS under the preceding
sentence, then you hereby irrevocably assign and agree to assign any and all of
your right, title and interest thereto, including, without limitation, any and
all copyrights, patents, trade secrets, trademarks and/or other rights of every
nature in the work, whether now known or hereafter defined or discovered, and
CBS shall have the right to use the work in perpetuity throughout the universe
in any manner CBS determines in its discretion without any further payment to
you.  You shall, as may be requested by CBS from time to time, do any and all
things which CBS may deem useful or desirable to establish or document CBS’s
rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright, trademark and/or patent applications,
assignments or similar documents and, if you are unavailable or unwilling to
execute such documents, you hereby irrevocably designate the Senior Vice
President, Corporate Secretary, CBS Corporation or her designee as your
attorney-in-fact with the power to execute such documents on your behalf.  To
the extent you have any rights in the results and proceeds of your services
under this Agreement that cannot be assigned as described above, you
unconditionally and irrevocably waive the enforcement of such rights.  This
paragraph 6(d) is subject to, and does not limit, restrict, or constitute a
waiver by CBS of any ownership rights to which CBS may be entitled by operation
of law by virtue of being your employer.

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 5

 

 

(e)        Litigation.

 

(i)         You agree that during the Term and for twelve (12) months thereafter
or, if later, during the pendency of any litigation or other proceeding, (x) you
shall not communicate with anyone (other than your own attorneys and tax
advisors), except to the extent necessary in the performance of your duties
under this Agreement, with respect to the facts or subject matter of any pending
or potential litigation, or regulatory or administrative proceeding involving
CBS, or any of CBS’s affiliated companies, other than any litigation or other
proceeding in which you are a party-in-opposition, without giving prior notice
to CBS or its counsel; and (y) in the event that any other party attempts to
obtain information or documents from you with respect to such matters, either
through formal legal process such as a subpoena or by informal means such as
interviews, you shall promptly notify CBS’s counsel before providing any
information or documents.

 

(ii)        You agree to cooperate at reasonable times and for reasonable
periods with CBS and its attorneys, both during and after the termination of
your employment, in connection with any litigation or other proceeding arising
out of or relating to matters in which you were involved prior to the
termination of your employment.  Your cooperation shall include, without
limitation, providing assistance to CBS’s counsel, experts or consultants, and
providing truthful testimony in pretrial and trial or hearing proceedings.  In
the event that your cooperation is requested after the termination of your
employment, CBS will (x) seek to minimize interruptions to your schedule or your
new employment; and (y) reimburse you for all reasonable and appropriate
out-of-pocket expenses actually incurred by you in connection with such
cooperation upon reasonable substantiation of such expenses.  Reimbursement
shall be made within 60 calendar days following the date on which CBS receives
appropriate documentation with respect to such expenses, but in no event shall
payment be made later than December 31 of the calendar year following the
calendar year in which you incur the related expenses.

 

(iii)       You agree that during the Term and at any time thereafter, to the
fullest extent permitted by law, you will not testify voluntarily in any lawsuit
or other proceeding which directly or indirectly involves CBS, or any of CBS’s
affiliated companies, or which may create the impression that such testimony is
endorsed or approved by CBS, or any of CBS’s affiliated companies, without
advance notice (including the general nature of the testimony) to and, if such
testimony is without subpoena or other compulsory legal process the approval of,
the CEO, while you are serving as the Executive Vice President, General Counsel
of CBS, and the General Counsel, CBS Corporation, thereafter.

 

(f)         No Right to Give Interviews or Write Books, Articles, Etc.  During
the Term, except as authorized by CBS, you shall not (i) give any interviews or
speeches, or (ii) prepare or assist any person or entity in the preparation of
any books, articles,

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 6

 

 

television or motion picture productions or other creations, in either case,
concerning CBS, or any of CBS’s affiliated companies or any of their respective
officers, directors, agents, employees, suppliers or customers, except as agreed
to by the CEO.

 

(g)        Return of Property.  All documents, data, recordings, or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for you and utilized by you in the
course of your employment with CBS shall remain the exclusive property of CBS. 
In the event of the termination of your employment for any reason, CBS reserves
the right, to the extent permitted by law and in addition to any other remedy
CBS may have, to deduct from any monies otherwise payable to you the following: 
(i) all amounts you may owe to CBS, or any of CBS’s subsidiaries at the time of
or subsequent to the termination of your employment with CBS; and (ii) the value
of the CBS property which you retain in your possession after the termination of
your employment with CBS.  In the event that the law of any state or other
jurisdiction requires the consent of an employee for such deductions, this
Agreement shall serve as such consent.  Notwithstanding anything in this Section
6(g) to the contrary, CBS will not exercise such right to deduct from any monies
otherwise payable to you that constitute “deferred compensation” within the
meaning of Internal Revenue Code Section 409A (“Code Section 409A”).

 

(h)        Non-Disparagement.  You agree that, during the Term and for one (1)
year thereafter, you shall not, in any communications with the press or other
media or any customer, client or supplier of CBS, or any of CBS’s subsidiaries,
criticize, ridicule or make any statement which disparages or is derogatory of
CBS, or any of CBS’s subsidiaries, or any of their respective directors or
senior officers and for such period that the Directors and senior officers of
CBS and its subsidiaries make the same commitment to you.

 

(i)         Injunctive Relief.  CBS has entered into this Agreement in order to
obtain the benefit of your unique skills, talent, and experience.  You
acknowledge and agree that any violation of paragraphs 6(a) through (h) of this
Agreement will result in irreparable damage to CBS, and, accordingly, CBS may
obtain injunctive and other equitable relief for any breach or threatened breach
of such paragraphs, in addition to any other remedies available to CBS.

 

(j)         Survival; Modification of Terms.  Your obligations under paragraphs
6(a) through (i) shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of your employment under this
Agreement for any reason or the expiration of the Term; provided, however, that
your obligations under paragraph 6(a) (but not under any other provision of this
Agreement) shall cease if: (x) CBS terminates your employment without Cause or
you resign with Good Reason, and (y) you provide CBS a written notice indicating
your desire to waive your right to receive, or to continue to receive,
termination payments and benefits under paragraph 7(b)(ii)(A) through (D),
paragraph 7(c)(ii)(A) through (D) or paragraph 7(k)(ii)(A), (B), (C), (D) and
(F), as applicable, and (z) CBS notifies you that it has, in its

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 7

 

 

discretion, accepted your request.  You and CBS agree that the restrictions and
remedies contained in paragraphs 6(a) through (i) are reasonable and that it is
your intention and the intention of CBS that such restrictions and remedies
shall be enforceable to the fullest extent permissible by law.  If a court of
competent jurisdiction shall find that any such restriction or remedy is
unenforceable but would be enforceable if some part were deleted or the period
or area of application reduced, then such restriction or remedy shall apply with
the modification necessary to make it enforceable.  You acknowledge that CBS
conducts its business operations around the world and has invested considerable
time and effort to develop the international brand and goodwill associated with
the “CBS” name.  To that end, you further acknowledge that the obligations set
forth in this paragraph 6 are by necessity international in scope and necessary
to protect the international operations and goodwill of CBS and its affiliated
companies.

 

7.         Termination of Employment.

 

(a)        Termination for Cause.

 

(i)         CBS may, at its option, terminate your employment under this
Agreement for Cause at any time during the Term.  For purposes of this
Agreement, “Cause” shall mean: (A) embezzlement, fraud or other conduct which
would constitute a felony or a misdemeanor involving fraud or perjury;
(B) willful unauthorized disclosure of Confidential Information; (C) your
failure to obey a material lawful directive that is appropriate to your position
from an executive(s) in your reporting line; (D) your failure to comply with the
written policies of CBS, including the CBS Business Conduct Statement or
successor conduct statement as they apply from time to time; (E) your material
breach of this Agreement (including any representations herein); (F) your
failure (except in the event of your Disability) or refusal to substantially
perform your material obligations under this Agreement; (G) willful failure to
cooperate with a bona fide internal investigation or investigation by regulatory
or law enforcement authorities or the destruction or failure to preserve
documents or other material reasonably likely to be relevant to such an
investigation, or the inducement of others to fail to cooperate or to destroy or
fail to produce documents or other material; or (H) conduct which is considered
an offense involving moral turpitude under federal, state or local laws, or
which might bring you to public disrepute, scandal or ridicule or reflect
unfavorably upon any of CBS’s businesses or those who conduct business with CBS
and its affiliated entities.

 

Prior to terminating your employment for Cause, CBS will give you written notice
of termination regarding any alleged act, failure or breach in reasonable
detail, except in the case of clause (A) or (B) or any other conduct, failure,
breach or refusal which, by its nature, CBS determines cannot reasonably be
expected to be cured, the conduct required to cure.  Except for conduct
described in clause (A) or (B) or any other conduct, failure, breach or refusal
which, by its nature, CBS determines cannot reasonably be expected to be cured,
you shall have ten (10)

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 8

 

 

business days from the giving of such notice within which to cure any conduct,
failure, breach or refusal under clause (C), (D), (E), (F), (G) or (H) of this
paragraph 7(a)(i); provided, however, that if CBS reasonably expects irreparable
injury from a delay of ten (10) business days, CBS may give you notice of such
shorter period within which to cure as is reasonable under the circumstances.

 

(ii)        In the event that your employment terminates under paragraph 7(a)(i)
during the Term, CBS shall have no further obligations under this Agreement,
including, without limitation, any obligation to pay Salary or Bonus or provide
benefits, except to the extent required by applicable law.

 

(b)        Termination without Cause.

 

(i)         CBS may terminate your employment under this Agreement without Cause
at any time during the Term by providing written notice of termination to you.

 

(ii)        In the event that your employment terminates under paragraph 7(b)(i)
during the Term hereof, you shall thereafter receive, less applicable
withholding taxes, (x) any unpaid Salary through and including the date of
termination, any unpaid Bonus earned for the calendar year prior to the calendar
year in which you are terminated, any business expense reimbursements incurred
but not yet approved and/or paid and such other amounts as are required to be
paid or provided by law (the “Accrued Obligations”), payable within thirty (30)
days following your termination date, and (y) subject to your compliance with
paragraph 7(j) hereunder, the following payments and benefits:

 

(A)       Salary:  a severance amount equal to eighteen (18) months of your then
current base Salary described in paragraph 3(a), payable in accordance with
CBS’s then effective payroll practices (your “Regular Payroll Amount”) as
follows:

 

(I)        beginning on the regular payroll date (“Regular Payroll Dates”) next
following your termination date, you will receive your Regular Payroll Amount on
the Regular Payroll Dates that occur on or before March 15th of the calendar
year following the calendar year in which your employment terminates;

 

(II)       beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 9

 

 

1(b)(9)(iii)(A) (i.e., the lesser of (x) two times your “annualized
compensation” within the meaning of Code Section 409A or (y) two times the limit
under Section 401(a)(17) of the Internal Revenue Code (the “Code”) for the
calendar year in which your termination occurs, which is $490,000 for 2011);
provided, however, that in no event shall payment be made to you pursuant to
this paragraph 7(b)(ii)(A)(II) later than December 31st of the second calendar
year following your termination of employment; and

 

(III)      the balance of your Regular Payroll Amount, if any remains due, will
be paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(b)(ii)(A)(II);

 

provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to you in a lump sum on
the earlier of (x) the first business day of the seventh calendar month
following the calendar month in which your termination of employment occurs or
(y) your death (the applicable date, the “Permissible Payment Date”) rather than
as described in paragraph 7(b)(ii)(A)(I), (II) or (III), as applicable, and any
remaining Salary, if any, shall be paid to you or your estate, as applicable, by
payment of your Regular Payroll Amount on your Regular Payroll Dates commencing
with the Regular Payroll Date that follows the Permissible Payment Date.  Each
payment pursuant to this paragraph 7(b)(ii)(A) shall be regarded as a separate
payment and not one of a series of payments for purposes of Code Section 409A.

 

(B)       Bonus:  an additional severance amount equal to 1.5 times your
“Severance Bonus”.  For purposes of this Agreement, “Severance Bonus” is defined
as the greater of (x) your Target Bonus in effect on the date of your
termination of employment (ignoring any reduction in your Target Bonus prior to
such date that constituted Good Reason) and (y) the average of your actual
annual bonus awards for the two calendar years immediately preceding the
calendar year in which your employment is

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 10

 

 

terminated. The additional severance amount described above shall be determined
and paid as follows:

 

(I)        an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Code Section 409A and determined pursuant to procedures adopted by
CBS) at the time of your termination, (y) your date of termination pursuant to
paragraph 7(b)(i) occurs after June 30th of the calendar year, and (z) the
prorated bonus described in this paragraph 7(b)(ii)(B)(I) is determined to
constitute “deferred compensation” within the meaning of Code Section 409A, then
such prorated bonus shall not be paid to you until the earlier of (a) the first
business day of the seventh calendar month following the calendar month in which
your termination of employment occurs or (b) your death.  Each payment pursuant
to this paragraph 7(b)(ii)(B) shall be regarded as a separate payment and not
one of a series of payments for purposes of Code Section 409A;

 

(II)       an amount equal to your Severance Bonus, and payable between January
1st and March 15th of the second calendar year following the calendar year in
which your employment terminates; provided, however, that if the 18th month
anniversary of the date of your termination of employment (the “18th Month
Anniversary”) occurs in the calendar year following the calendar year in which
your employment terminates, then the Severance Bonus shall be prorated for the
number of calendar days in the calendar year following the calendar year in
which your employment terminates that occur on or before the 18th Month
Anniversary; and

 

(III)      if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between January
1st and March 15th of the third calendar year following the calendar year in
which your employment terminates.

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 11

 

 

(C)       Health Benefits:  medical and dental insurance coverage for you and
your eligible dependents at no cost to you (except as hereafter described)
pursuant to the CBS benefit plans in which you participated in at the time of
your termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party
or, at your discretion, enrolled in retiree medical coverage provided by CBS,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, that during the period that CBS provides you with
this coverage, the cost of such coverage will be treated as taxable income to
you and CBS may withhold taxes from your compensation for this purpose;
provided, further, that you may elect to continue your medical and dental
insurance coverage under COBRA at your own expense for the balance, if any, of
the period required by law.

 

(D)       Life Insurance:  life insurance coverage until the end of the Term
under CBS’s policy in effect on the date of termination in the amount then
furnished to CBS employees at no cost, plus continued supplemental employee-paid
coverage based on the election you had in effect on your date of termination at
your cost based on employee rates (the amount of which coverage will be reduced
by the amount of life insurance coverage furnished to you at no cost by a third
party employer).

 

(E)       Equity:  the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):

 

(I)        All awards of stock options that have previously vested and become
exercisable by the date of such termination shall remain exercisable until the
greater of eighteen (18) months following the termination date or the period
provided in accordance with the terms of the grant; provided, however, that in
no event shall the exercise period extend beyond their expiration date.

 

(II)       All awards of stock options that have not vested and become
exercisable on the date of such termination, but which would otherwise vest on
or before the end of an eighteen (18) month period thereafter, shall accelerate
and vest immediately on the Release Effective Date, and will continue to be
exercisable

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 12

 

 

until the greater of eighteen (18) months following the termination date or the
period provided in accordance with the terms of the grant; provided, however,
that in no event shall the exercise period extend beyond their expiration date.

 

(III)      All awards of stock options that have not vested and become
exercisable on the date of such termination and that are not scheduled to vest
during the eighteen (18) month period following your termination date shall
continue to vest in accordance with their established vesting schedule until all
such stock options are fully vested and exercisable, and such stock options
shall continue to be exercisable until their expiration date.

 

(IV)      With respect to all awards of restricted share units (the “RSUs”) and
other equity awards that have not vested on the date your employment is
terminated, such awards shall accelerate and vest immediately on the Release
Effective Date and be settled within ten (10) business days thereafter;
provided, however, that with respect to RSUs and other equity awards which
remain subject to performance-based vesting conditions on your termination date,
in the event and limited to the extent that compliance with the
performance-based compensation exception is required in order to ensure the
deductibility of any such RSU or other equity award under Internal Revenue Code
Section 162(m) (“Code Section 162(m)”), such RSU or other equity award shall
vest if and to the extent the Committee certifies that a level of the
performance goal(s) relating to such RSU or other equity award has been met, or,
if later, the Release Effective Date, and shall be settled within ten
(10) business days thereafter; provided, further, that with respect to RSUs and
other equity awards which remain subject to performance-based vesting conditions
on your termination date, in the event and to the extent that compliance with
the performance-based compensation exception under Code Section 162(m) is not
required in order to ensure the deductibility of any such RSU or other equity
award, such RSU or other equity award shall immediately vest (with an assumption
that the performance goal(s) were achieved at target level, if and to the extent
applicable) on the Release Effective Date and be settled within ten
(10) business days thereafter; provided, further, that to the extent that you
are a “specified employee” (within the meaning of Code Section 409A and
determined pursuant to procedures adopted by CBS) at the time of your
termination and any portion of your RSUs or other equity awards that would
otherwise be settled during the six-month period following your termination of

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 13

 

 

employment constitutes “deferred compensation” within the meaning of Code
Section 409A, such portion shall instead be settled on the Permissible Payment
Date.

 

(iii)       You shall be required to mitigate the amount of any payment provided
for in paragraph 7(b)(ii) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source,
including, without limitation, salary, sign-on or annual bonus compensation,
consulting fees, and commission payments, provided, that mitigation shall not be
required, and no reduction for other compensation shall be made for earnings for
services provided during the first six (6) months after the termination of your
employment. You agree to advise CBS immediately and in writing of any employment
for which you are receiving such payments and to provide documentation as
requested by CBS with respect to such employment. The payments provided for in
paragraph 7(b)(ii) are in lieu of any other severance or income continuation or
protection under any CBS plan, program or agreement that may now or hereafter
exist, except (x) as provided in the agreement dated March 2, 1999, as amended
on May 3, 2000, by and between CBS Corporation and you more fully described at
paragraph 16 (the “former CBS Agreement”) and (y) to the extent the terms of
such plan, program or agreement expressly state that the payments and benefits
payable thereunder are intended to be in addition to the type of payments and
benefits described in paragraph 7(b)(ii) of this Agreement.

 

(c)        Resignation with Good Reason.

 

(i)         You may resign your employment under this Agreement with Good Reason
at any time during the Term by written notice of termination to CBS given no
more than thirty (30) days after the occurrence of the event constituting Good
Reason.  Such notice shall state an effective resignation date that is not
earlier than thirty (30) business days and not later than sixty (60) days after
the date it is given to CBS, provided that CBS may set an earlier effective date
for your resignation at any time after receipt of your notice.  For purposes of
this Agreement (and any other agreement that expressly incorporates the
definition of Good Reason hereunder), “Good Reason” shall mean the occurrence of
any of the following without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with physical and mental incapacity):  (A) a material reduction in
(1) your position, titles, offices, reporting relationships, authorities, duties
or responsibilities from those in effect immediately prior to such reduction,
including any such reduction effected through any arrangement involving the
sharing of your position, titles, offices, reporting relationships, authorities,
duties or responsibilities, or any such reduction which would remove positions,
titles, offices, reporting relationships, authorities, duties or
responsibilities which are customarily given to an executive of a public company
comparable to CBS, or (2)

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 14

 

 

your base Salary or target compensation in effect immediately prior to such
reduction, including your annual Target Bonus or long term incentive targets
(for the avoidance of doubt, a material reduction shall include and be deemed to
have occurred with respect to clause (A)(1) above if either (x) you cease to be
the most senior executive responsible for the legal affairs of CBS (provided
that if CBS has an ultimate parent company that is a public company, instead you
are not the most senior executive responsible for the legal affairs of the
ultimate public parent company) or (y) neither CBS nor its ultimate parent
company (if any) is a public company); (B) the assignment to you of duties or
responsibilities that are materially inconsistent with your position, titles,
offices or reporting relationships as they exist on the Effective Date or that
materially impair your ability to function as Executive Vice President, General
Counsel of CBS; (C) the material breach by CBS of any of its obligations under
this Agreement; or (D) the requirement that you relocate outside of the
metropolitan area in which you currently are employed (as described in paragraph
2 of this Agreement) to any metropolitan area other than Los Angeles.  CBS shall
have thirty (30) days from the receipt of your notice within which to cure and,
in the event of such cure, your notice shall be of no further force or effect. 
If no cure is effected, your resignation will be effective as of the date
specified in your written notice to CBS or such earlier effective date set by
CBS following receipt of your notice.

 

(ii)        In the event that your employment terminates under paragraph
7(c)(i) during the Term, you shall thereafter receive, less applicable
withholding taxes, (x) the Accrued Obligations, payable within thirty (30) days
following your termination date, and (y), subject to your compliance with
paragraph 7(j) hereunder, the following payments and benefits:

 

(A)       Salary:  a severance amount equal to eighteen (18) months of your
Regular Payroll Amount, payable as follows:

 

(I)        beginning on the Regular Payroll Date following your termination
date, you will receive your Regular Payroll Amount on the Regular Payroll Dates
that occur on or before March 15th of the calendar year following the calendar
year in which your employment terminates;

 

(II)       beginning with the first Regular Payroll Date after March 15th of the
calendar year following the calendar year in which your employment terminates,
you will receive your Regular Payroll Amount, if any remains due, until you have
received an amount equal to the maximum amount permitted to be paid pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (i.e., the lesser of (x) two
times your “annualized compensation” within the meaning of Code Section 409A or
(y) two times the limit under Code Section 401(a)(17) for the calendar

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 15

 

 

year in which your termination occurs, which is $490,000 for 2011); provided,
however, that in no event shall payment be made to you pursuant to this
paragraph 7(c)(ii)(A)(II) later than December 31st of the second calendar year
following your termination of employment; and

 

(III)      the balance of your Regular Payroll Amount, if any remains due, will
be paid to you by payment of your Regular Payroll Amount on your Regular Payroll
Dates beginning with the regular payroll date that follows the date of the last
payment pursuant to paragraph 7(c)(ii)(A)(II);

 

provided, however, that to the extent that you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination and any portion of your Regular
Payroll Amount that would be paid to you during the six-month period following
your termination of employment constitutes “deferred compensation” within the
meaning of Code Section 409A, such portion shall be paid to on the Permissible
Payment Date rather than as described in paragraph 7(c)(ii)(A)(I), (II) or
(III), as applicable, and any remaining Salary, if any, shall be paid to you or
your estate, as applicable, by payment of your Regular Payroll Amount on your
Regular Payroll Dates commencing with the Regular Payroll Date that follows the
Permissible Payment Date.  Each payment pursuant to this paragraph
7(c)(ii)(A) shall be regarded as a separate payment and not one of a series of
payments for purposes of Code Section 409A.

 

(B)       Bonus:  an additional severance amount equal to 1.5 times your
Severance Bonus, determined and paid as follows:

 

(I)        an amount equal to your Severance Bonus, prorated for the number of
calendar days remaining in the calendar year in which your employment
terminates, and payable between January 1st and March 15th of the calendar year
following the calendar year in which your employment terminates; provided,
however, that to the extent (x) you are a “specified employee” (within the
meaning of Code Section 409A and determined pursuant to procedures adopted by
CBS) at the time of your termination, (y) your date of termination pursuant to
paragraph 7(c)(i) occurs after June 30th of the calendar year, and (z) the
prorated bonus described in this paragraph 7(c)(ii)(B)(I) is determined to
constitute “deferred compensation” within the

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 16

 

 

meaning of Code Section 409A, then such prorated bonus shall not be paid to you
until the earlier of (a) the first business day of the seventh calendar month
following the calendar month in which your termination of employment occurs or
(b) your death.  Each payment pursuant to this paragraph 7(c)(ii)(B) shall be
regarded as a separate payment and not one of a series of payments for purposes
of Code Section 409A;

 

(II)       an amount equal to your Severance Bonus, and payable between
January 1st and March 15th of the second calendar year following the calendar
year in which your employment terminates; provided, however, that if the
18th Month Anniversary occurs in the calendar year following the calendar year
in which your employment terminates, then the Severance Bonus shall be prorated
for the number of calendar days in the calendar year following the calendar year
in which your employment terminates that occur on or before the 18th Month
Anniversary; and

 

(III)      if the 18th Month Anniversary occurs in the second calendar year
following the calendar year in which your employment terminates, an amount equal
to your Severance Bonus, prorated for the number of calendar days in the second
calendar year following the calendar year in which your employment terminates
that occur on or before the 18th Month Anniversary, and payable between
January 1st and March 15th of the third calendar year following the calendar
year in which your employment terminates.

 

(C)       Health Benefits:  medical and dental insurance coverage for you and
your eligible dependents at no cost to you (except as hereafter described)
pursuant to the CBS benefit plans in which you participated in at the time of
your termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of eighteen (18) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party
or, at your discretion, enrolled in retiree medical coverage provided by CBS,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, that during the period that CBS provides you with
this coverage, the cost of such coverage will be treated as taxable income to
you and CBS may withhold taxes from your compensation for this purpose;
provided, further, that you may

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 17

 

 

elect to continue your medical and dental insurance coverage under COBRA at your
own expense for the balance, if any, of the period required by law.

 

(D)       Life Insurance:  life insurance coverage until the end of the Term
under CBS’s policy in effect on the date of termination in the amount then
furnished to CBS employees at no cost, plus continued supplemental employee-paid
coverage based on the election you had in effect on your date of termination at
your cost based on employee rates (the amount of which coverage will be reduced
by the amount of life insurance coverage furnished to you at no cost by a third
party employer).

 

(E)       Equity:  the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):

 

(I)        All awards of stock options that have previously vested and become
exercisable by the date of such termination shall remain exercisable until the
greater of eighteen (18) months following the termination date or the period
provided in accordance with the terms of the grant; provided, however, that in
no event shall the exercise period extend beyond their expiration date.

 

(II)       All awards of stock options that have not vested and become
exercisable on the date of such termination, but which would otherwise vest on
or before the end of an eighteen (18) month period thereafter, shall accelerate
and vest immediately on the Release Effective Date, and will continue to be
exercisable until the greater of eighteen (18) months following the termination
date or the period provided in accordance with the terms of the grant; provided,
however, that in no event shall the exercise period extend beyond their
expiration date.

 

(III)      All awards of stock options that have not vested and become
exercisable on the date of such termination and that are not scheduled to vest
during the eighteen (18) month period following your termination date shall
continue to vest in accordance with their established vesting schedule until all
such stock options are fully vested and exercisable, and such stock options
shall continue to be exercisable until their expiration date.

 

(IV)      With respect to all awards of RSUs and other equity awards that have
not vested on the date your

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 18

 

 

employment is terminated, such awards shall accelerate and vest immediately on
the Release Effective Date and be settled within ten (10) business days
thereafter; provided, however, that with respect to RSUs and other equity awards
which remain subject to performance-based vesting conditions on your termination
date, in the event and limited to the extent that compliance with the
performance-based compensation exception is required in order to ensure the
deductibility of any such RSU or other equity award under Code Section 162(m),
such RSU or other equity award shall vest if and to the extent the Committee
certifies that a level of the performance goal(s) relating to such RSU or other
equity award has been met, or, if later, the Release Effective Date, and shall
be settled within ten (10) business days thereafter; provided, further, that
with respect to RSUs and other equity awards which remain subject to
performance-based vesting conditions on your termination date, in the event and
to the extent that compliance with the performance-based compensation exception
under Code Section 162(m) is not required in order to ensure the deductibility
of any such RSU or other equity award, such RSU or other equity award shall
immediately vest (with an assumption that the performance goal(s) were achieved
at target level, if and to the extent applicable) on the Release Effective Date
and be settled within ten (10) business days thereafter; provided, further, that
to the extent that you are a “specified employee” (within the meaning of Code
Section 409A and determined pursuant to procedures adopted by CBS) at the time
of your termination and any portion of your RSUs or other equity awards that
would otherwise be settled during the six-month period following your
termination of employment constitutes “deferred compensation” within the meaning
of Code Section 409A, such portion shall instead be settled on the Permissible
Payment Date.

 

(iii)       You shall be required to mitigate the amount of any payment provided
for in paragraph 7(c)(ii) by seeking other employment, and the amount of such
payments shall be reduced by any compensation earned by you from any source,
including, without limitation, salary, sign-on or annual bonus compensation,
consulting fees, and commission payments, provided, that mitigation shall not be
required, and no reduction for other compensation shall be made for earnings for
services provided during the first six (6) months after the termination of your
employment. You agree to advise CBS immediately and in writing of any employment
for which you are receiving such payments and to provide documentation as
requested by CBS with respect to such employment. The payments provided for in
paragraph 7(c)(ii) are in lieu of any other severance or income continuation or
protection under any CBS plan, program or agreement

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 19

 

 

that may now or hereafter exist, except (x) as provided in the former CBS
Agreement and (y) to the extent the terms of such plan, program or agreement
expressly state that the payments and benefits payable thereunder are intended
to be in addition to the type of payments and benefits described in paragraph
7(c)(ii) of this Agreement.

 

(d)        Death.

 

(i)         Your employment with CBS shall terminate automatically upon your
death.

 

(ii)        In the event of your death prior to the end of the Term while you
are actively employed, your beneficiary or estate shall receive (x) the Accrued
Obligations, payable, less applicable withholding taxes, within 30 days
following your date of death; and (y) bonus compensation for the calendar year
in which your death occurs, determined in accordance with the STIP (i.e., based
upon CBS’s achievement of its goals and CBS’s good faith estimate of your
achievement of your personal goals) and prorated for the portion of the calendar
year through and including your date of death, payable, less applicable
withholding taxes, between January 1st and March 15th of the following calendar
year.   In addition, (A) all awards of stock options and stock appreciation
rights that have not vested and become exercisable on the date of such
termination shall accelerate and vest immediately, and shall continue to be
exercisable by your beneficiary or estate until the greater of two years
following your date of death or the period provided in accordance with the terms
of the grant, provided that in no event shall the exercise period of such awards
extend beyond their expiration date; (B) all awards of stock options and stock
appreciation rights that have previously vested and become exercisable by the
date of your death shall remain exercisable by your beneficiary or estate until
the greater of two years following your date of death or the period provided in
accordance with the terms of the grant, provided that in no event shall the
exercise period of such awards extend beyond their expiration date; (C) all
awards of RSUs and other equity awards that remain subject only to time-based
vesting conditions on the date of your death shall immediately vest and be
settled within ten (10) business days thereafter; and (D) all awards of RSUs and
other equity awards that remain subject to performance-based vesting conditions
on the date of your death shall vest if and to the extent the Committee
certifies that a level of the performance goal(s) relating to such RSU or other
equity award has been met following the end of the applicable performance
period, and shall be settled within ten (10) business days thereafter.

 

(iii)       In the event of your death after the termination of your employment
(which termination occurred during the Term) under circumstances described in
paragraph 7(b)(i) or 7(c)(i), but prior to payment of any amounts or benefits
described in paragraphs 7(b)(ii)(A), (B) and (E) or paragraphs 7(c)(ii)(A),

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 20

 

 

(B) and (E), as applicable, that you would have received had you continued to
live, then (x) the amounts and benefits described in paragraphs 7(b)(ii)(A) and
(E) or paragraphs 7(c)(ii)(A) and (E), as applicable, shall be paid, less
applicable deductions and withholding taxes, to your beneficiary (or, if no
beneficiary has been designated, to your estate) in accordance with the
applicable payment schedule set forth in paragraphs 7(b)(ii)(A) and (E) or
paragraphs 7(c)(ii)(A) and (E), as applicable; and (y) the amounts described in
paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, shall be paid, less
applicable deductions and withholding taxes, to your beneficiary (or, if no
beneficiary has been designated, to your estate) between January 1st and
February 28th of the calendar year following the calendar year in which your
death occurs.

 

(e)        Disability.

 

(i)         If, while employed during the Term, you become “disabled” within the
meaning of such term under CBS’s Short-Term Disability (“STD”) program (such
condition is referred to as a “Disability” or being “Disabled”), you will be
considered to have experienced a termination of employment with CBS and its
subsidiaries as of the date you first become eligible to receive benefits under
CBS’s Long-Term Disability (“LTD”) program or, if you do not become eligible to
receive benefits under CBS’s LTD program, you have not returned to work by the
six (6) month anniversary of your Disability onset date.

 

(ii)        Except as provided in this paragraph 7(e)(ii), if you become
Disabled while employed during the Term, you will exclusively receive
compensation under the STD program in accordance with its terms and, thereafter,
under the LTD program in accordance with its terms, provided you are eligible to
receive LTD program benefits.  Notwithstanding the foregoing, if you have not
returned to work by December 31st of a calendar year during the Term, you will
receive bonus compensation for the calendar year(s) during the Term in which you
receive compensation under the STD program, determined as follows:

 

(A)       for the portion of the calendar year from January 1st until the date
on which you first receive compensation under the STD program, bonus
compensation shall be determined in accordance with the STIP (i.e., based upon
CBS’s achievement of its goals and CBS’s good faith estimate of your achievement
of your personal goals) and prorated for such period; and

 

(B)       for any subsequent portion of that calendar year and any portion of
the following calendar year in which you receive compensation under the STD
program, bonus compensation shall be in an amount equal to your Target Bonus and
prorated for such period(s).

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 21

 

 

Bonus compensation under this paragraph 7(e)(ii) shall be paid, less applicable
deductions and withholding taxes, between January 1st and March 15th of the
calendar year following the calendar year to which such bonus compensation
relates.  You will not receive bonus compensation for any portion of the
calendar year(s) during the Term while you receive benefits under the LTD
program.  For the periods that you receive compensation and benefits under the
STD and LTD programs, such compensation and benefits and the bonus compensation
provided under this paragraph 7(e)(ii) are in lieu of Salary and Bonus under
paragraphs 3(a) and (b).

 

In addition, if your employment terminates due to your “Permanent Disability”
(as defined in the LTIP or, if applicable, a predecessor plan to the LTIP),
(i) all awards of stock options and stock appreciation rights that have not
vested and become exercisable on your termination date shall accelerate and vest
immediately, and shall continue to be exercisable until the greater of three
years following the termination date or the period provided in accordance with
the terms of the grant, provided that in no event shall the exercise period of
such awards extend beyond their expiration date; (ii) all awards of stock
options and stock appreciation rights that have previously vested and become
exercisable by your termination date shall remain exercisable until the greater
of three years following the termination date or the period provided in
accordance with the terms of the grant, provided that in no event shall the
exercise period of such awards extend beyond their expiration date; (iii) all
awards of RSUs and other equity awards that remain subject only to time-based
vesting conditions on your termination date shall immediately vest and be
settled within ten (10) business days thereafter; and (iv) all awards of RSUs
and other equity awards that remain subject to performance-based vesting
conditions on your termination date shall vest if and to the extent the
Committee certifies that a level of the performance goal(s) relating to such RSU
or other equity award has been met following the end of the applicable
performance period, and shall be settled within ten (10) business days
thereafter.  Notwithstanding the foregoing, if you are a “specified employee”
(within the meaning of Code Section 409A and determined pursuant to procedures
adopted by CBS) at the time of your termination due to Permanent Disability and
any portion of your RSUs or other equity awards that would otherwise be settled
during the six-month period following your termination of employment constitutes
“deferred compensation” within the meaning of Code Section 409A, such portion
shall instead be settled on the Permissible Payment Date.

 

(f)        Renewal Notice / Non-Renewal.  CBS shall notify you six (6) months
prior to the expiration of the Term in writing if it intends to continue your
employment beyond the expiration of the Term.  If you are notified that CBS does
intend to continue your employment, then you agree that you shall negotiate
exclusively with CBS for the first 90 days following such notification.  Nothing
contained herein shall obligate CBS to provide an increase to your compensation
hereunder upon such renewal.

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 22

 

 

If you remain employed on the date that is the last day of the Term, but have
not entered into a new contractual relationship with CBS (or any of CBS’s
subsidiaries), and CBS advises on or before the last day of the Term that it
does not wish to continue your employment on an “at will” basis beyond
expiration of the Term, your employment shall automatically terminate on the day
next following the last day of the Term, and, except as set forth in paragraph
7(k)(vi) of this Agreement, you shall not be entitled to any severance payment
or benefits under any provision of this Agreement or any other severance or
income continuation plan, program or agreement, except as provided in the former
CBS Agreement.  If you remain in the employ of CBS beyond the end of the Term,
but have not entered into a new contractual relationship with CBS (or any of
CBS’s subsidiaries), your continued employment shall be “at will” and on such
terms and conditions as CBS may at the time establish, and either party, during
such period, may terminate your employment at any time, provided that if CBS
terminates your employment during such period without cause, then, except as set
forth in paragraph 7(k)(vi) of this Agreement, you shall become eligible to
receive severance under the then current CBS severance policy applicable to
executives at your level subject to the terms of such severance policy
(including your execution of a release in favor of CBS pursuant to such policy
to the extent required).

 

(g)        Retirement.

 

(i)         Notwithstanding any provision herein to the contrary, if (A) you
remain employed with CBS or one of its subsidiaries through the Expiration Date,
(B) the Term of this Agreement is not renewed or extended beyond the Expiration
Date, and (C) your employment with CBS or any of its subsidiaries either (x) is
terminated by you or by CBS effective as of the calendar day next following the
Expiration Date or (y) continues beyond the Expiration Date on an “at will”
basis but is subsequently terminated by you or by CBS during the 60-day period
immediately following the Expiration Date, in either case for reasons other than
for Cause (“Retirement”), any then outstanding and unvested equity awards
(“Outstanding Awards”) shall continue vesting in accordance with their
established vesting schedule until all such Outstanding Awards are fully vested
(the period beginning on the calendar day next following the Expiration Date and
ending on the date on which the last of your Outstanding Awards (or applicable
portion thereof) is scheduled to vest, the “Extended Vesting Period”), so long
as you comply with the obligations set forth in paragraphs 6(a) and 6(b) during
the Extended Vesting Period; provided, however, that vesting of Outstanding
Awards shall be accelerated (rather than continued) to the extent necessary to
comply with the requirements of Code Section 409A (with an assumption that any
performance goal(s) were achieved at target level, if and to the extent
applicable), unless compliance with the performance-based compensation exception
is required in order to ensure the deductibility of any Outstanding Award under
Code Section 162(m), in which case such Outstanding Award shall vest if and to
the extent that the Committee certifies that a level of the performance
goal(s) relating to such

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 23

 

 

Outstanding Award has been met.  Outstanding Awards in the form of stock options
and stock appreciation rights (“Outstanding Stock Rights”), once vested, shall
remain exercisable until their expiration date.  The exercisability of stock
options and stock appreciation rights that are outstanding and vested on the
date of your Retirement shall be governed by the terms and conditions otherwise
applicable to those grants.

 

(ii)        If you breach the obligations set forth in paragraph 6(a) or 6(b) at
any time during the Extended Vesting Period, CBS may (A) immediately cancel any
Outstanding Stock Rights that remain outstanding (whether or not vested),
(B) immediately cancel any Outstanding Awards other than Outstanding Stock
Rights that remain unvested and (C) recover from you any shares of CBS Class B
Common Stock, par value $0.001 per share, or other securities delivered upon
exercise of any Outstanding Stock Rights or settlement of any other Outstanding
Awards (the “Shares”), or, to the extent any such Shares are sold, any proceeds
realized on the sale of the Shares, and the cash payment of related accrued
dividends.

 

(iii)       In the event of your death during the Extended Vesting Period, any
Outstanding Awards that remain unvested as of the date of your death shall
continue to vest in accordance with their established vesting schedules for the
remainder of the Extended Vesting Period, and your designated beneficiary (or,
if no beneficiary has been designated, your estate) shall be permitted to
exercise any Outstanding Stock Rights that have vested and remain outstanding
until their expiration date.

 

(h)        Resignation from Official Positions.  If your employment with CBS
terminates for any reason, then, unless otherwise determined by the CEO, you
shall automatically be deemed to have resigned at that time from any and all
officer or director positions that you may have held with CBS, or any of CBS’s
affiliated companies and all board seats or other positions in other entities
you held on behalf of CBS, including any fiduciary positions (including as a
trustee) you hold with respect to any employee benefit plans or trusts
established by CBS.  You agree that this Agreement shall serve as written notice
of resignation in this circumstance.  If, however, for any reason this paragraph
7(h) is deemed insufficient to effectuate such resignation, you agree to
execute, upon the request of CBS or any of its affiliated companies, any
documents or instruments which CBS may deem necessary or desirable to effectuate
such resignation or resignations, and you hereby authorize the Secretary and any
Assistant Secretary of CBS or any of CBS’s affiliated companies to execute any
such documents or instruments as your attorney-in-fact.

 

(i)         Termination of Benefits.  Notwithstanding anything in this Agreement
to the contrary (except as otherwise provided in paragraph 7(b)(ii)(C),
7(c)(ii)(C) or 7(k)(ii)(C), as applicable, and paragraph 16), participation in
all CBS benefit plans and programs (including, without limitation, vacation
accrual, all retirement

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 24

 

 

and related excess plans and LTD) will terminate upon the termination of your
employment except to the extent otherwise expressly provided in such plans or
programs, and subject to any vested rights you may have under the terms of such
plans or programs.  The foregoing shall not apply to the LTIP and, after the
termination of your employment, your rights under the LTIP shall be governed by
the terms of the LTIP award agreements, certificates, the applicable LTIP
plan(s) and this Agreement.

 

(j)         Release; Compliance with Paragraph 6.

 

(i)         Notwithstanding any provision in this Agreement to the contrary,
prior to payment by CBS of any amount or provision of any benefit pursuant to
paragraph 7(b)(ii), 7(c)(ii), 7(k)(ii) or 7(k)(iv), as applicable, within sixty
(60) days following your termination of employment, (x) you shall have executed
and delivered to CBS a general release in a form satisfactory to CBS and
(y) such general release shall have become effective and irrevocable in its
entirety (such date, the “Release Effective Date”); provided, however, that if,
at the time any cash severance payments are scheduled to be paid to you pursuant
to paragraph 7(b)(ii), 7(c)(ii), 7(k)(ii) or 7(k)(iv), as applicable, you have
not executed a general release that has become effective and irrevocable in its
entirety, then any such cash severance payments shall be held and accumulated
without interest, and shall be paid to you on the first Regular Payroll Date
following the Release Effective Date.  CBS will provide you with a form of
general release promptly following your termination of employment so that you
have sufficient time to comply with the requirements of the preceding sentence
and which satisfies applicable employment law requirements.  Your failure or
refusal to sign and deliver the release or your revocation of an executed and
delivered release in accordance with applicable laws, whether intentionally or
unintentionally, will result in the forfeiture of the payments and benefits
under paragraph 7(b)(ii), 7(c)(ii), 7(k)(ii) or 7(k)(iv), as applicable. 
Notwithstanding the foregoing, if the sixty (60) day period does not begin and
end in the same calendar year, then the Release Effective Date shall occur no
earlier than January 1st of the calendar year following the calendar year in
which your termination occurs.

 

(ii)        Notwithstanding any provision in this Agreement to the contrary, the
payments and benefits described in paragraphs 7(b)(ii), 7(c)(ii), 7(k)(ii) and
7(k)(iv), as applicable, shall immediately cease, and CBS shall have no further
obligations to you with respect thereto, in the event that you materially breach
any provision of paragraph 6 hereof.

 

(k)        Payments in Connection with Certain Corporate Events.

 

(i)         Definition.  For purposes of this Agreement, a “Corporate Event”
shall be deemed to occur upon the occurrence of any of the following events:

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 25

 

 

(A)       consummation of a merger, consolidation or reorganization of CBS or
any of its subsidiaries unless, immediately following such transaction, (I) all
or substantially all the beneficial owners of CBS stock having general voting
power immediately prior to such transaction directly or indirectly own more than
fifty percent (50%) of the general voting power of the entity resulting from
such transaction (the “Combined Company”) in substantially the same proportions
as their beneficial ownership of such CBS stock immediately prior to the
transaction (excluding any general voting power of the Combined Company that
such beneficial owners directly or indirectly received as a result of their
beneficial ownership of the other entity involved in the transaction), (II) no
person or group directly or indirectly beneficially owns stock representing more
than twenty percent (20%) of the general voting power of the Combined Company
and (III) a majority of the independent directors of the Combined Company and a
majority of the directors of the Combined Company, in each case, consist of
individuals who were Original Independent Directors (as defined in clause
(D) below) immediately prior to such transaction; or

 

(B)       consummation of the sale or disposition of all or substantially all of
the assets of CBS; or

 

(C)       at any time after October 1, 2011, any “person” or “group” (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations promulgated thereunder), directly
or indirectly acquires or then beneficially owns (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) stock representing more than
twenty percent (20%) of the general voting power of CBS at a time when the
person who, on January 1, 2011, is the ultimate beneficial owner (within the
meaning of Rule 13d-3(a)(1) under the Exchange Act) (the “Ultimate Voting
Beneficial Owner”) of a majority of the general voting power of CBS no longer is
the Ultimate Voting Beneficial Owner of a majority thereof; or

 

(D)       a majority of the independent directors of the CBS Board of Directors
(the “Board”) ceases to consist of Original Independent Directors.  “Original
Independent Directors” shall mean those individuals who, as of October 1, 2011,
constitute the independent directors of the Board and those successor
independent directors who are elected or appointed to the Board,

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 26

 

 

either by a vote of the Board or by action of the shareholders of CBS pursuant
to a recommendation by the Board, as a result of the death, voluntary retirement
or resignation of an Original Independent Director (or any successor thereto
pursuant to this proviso), including a voluntary determination by such Original
Independent Director (or such successor) not to stand for re-election.

 

(ii)        Termination Payments.  In the event that your employment terminates
under circumstances described in paragraph 7(b)(i) or 7(c)(i) at any time during
the twenty-four (24) month period following the date of a Corporate Event,
provided that such Corporate Event occurs during the Term, you shall thereafter
receive, less applicable withholding taxes, (x) the Accrued Obligations, payable
within thirty (30) days following your termination date, and (y) subject to your
compliance with paragraph 7(j) hereunder, the following payments and benefits:

 

(A)       Pro-Rata Bonus:  a Bonus for the calendar year in which your
employment is terminated, such Bonus to be determined based on actual
performance and consistent with senior executives who remain employed with CBS,
and then prorated based on the number of calendar days of such year elapsed
through the date your employment is terminated (the “Pro-Rata Bonus”), payable,
less applicable deductions and withholding taxes, between January 1st and March
15th of the following calendar year;

 

(B)       Enhanced Severance Amount:   an amount equal to three (3) times the
sum of (i) your Salary in effect at the time of your termination (or, if your
Salary has been reduced in violation of this Agreement, your highest Salary
during the Term) and (ii) the average of your actual annual Bonus awards for the
three years immediately preceding the year in which your employment is
terminated (the “Enhanced Severance Amount”).  To the extent the Enhanced
Severance Amount exceeds the sum of (x) the amount determined pursuant to
paragraph 7(b)(ii)(A) or 7(c)(ii)(A), as applicable, and (y) the amount
determined pursuant to paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as applicable, such
excess portion shall be paid in a lump sum within thirty (30) days following
your termination date.  The remaining portion of the Enhanced Severance Amount
that is equal to the amount determined pursuant to paragraph 7(b)(ii)(A) or
7(c)(ii)(A), as applicable, shall be paid in accordance with the schedule
described in paragraph 7(b)(ii)(A) and 7(c)(ii)(A), as applicable; and the
remaining portion of the Enhanced Severance Amount that is equal

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 27

 

 

to the amount determined pursuant to paragraph 7(b)(ii)(B) or 7(c)(ii)(B), as
applicable, shall be paid in accordance with the schedule described in paragraph
7(b)(ii)(B) or 7(c)(ii)(B), as applicable; provided, however, that to the extent
such remaining portions of the Enhanced Severance Amount do not constitute
“deferred compensation” within the meaning of Code Section 409A, such portions
shall also be paid in a lump sum within thirty (30) days following your
termination date, with any remainder to be paid in accordance with the schedules
described in paragraph 7(b)(ii)(A) and 7(b)(ii)(B) or paragraph 7(c)(ii)(A) and
7(c)(ii)(B), as applicable; provided, further, that if you are a “specified
employee” (within the meaning of Code Section 409A and determined pursuant to
procedures adopted by CBS) at the time of your termination and any portion of
the Enhanced Severance Amount that would be paid to you during the six-month
period following your termination of employment constitutes “deferred
compensation” within the meaning of Code Section 409A, such portion shall be
paid to you in a lump sum on the Permissible Payment Date rather than as
described above, and any remaining Enhanced Severance Amount shall be paid to
you or your estate, as applicable, in accordance with the installment payment
schedule set forth above on your Regular Payroll Dates commencing with the
Regular Payroll Date that follows the Permissible Payment Date.  Each payment
pursuant to this paragraph 7(k)(ii)(B) shall be regarded as a separate payment
and not one of a series of payments for purposes of Code Section 409A;

 

(C)       Health Benefits:  medical and dental insurance coverage for you and
your eligible dependents at no cost to you (except as hereafter described)
pursuant to the CBS benefit plans in which you participated in at the time of
your termination of employment (or, if different, other benefit plans generally
available to senior level executives) for a period of thirty-six (36) months
following the termination date, or if earlier, the date on which you become
eligible for medical or dental coverage as the case may be from a third party
or, at your discretion, enrolled in retiree medical coverage provided by CBS,
which period of coverage shall be considered to run concurrently with the COBRA
continuation period; provided, that during the period that CBS provides you with
this coverage, the cost of such coverage will be treated as taxable income to
you and CBS may withhold taxes from your compensation for this purpose;
provided, further, that you may elect to continue your medical and dental
insurance coverage under COBRA at your own expense for the balance, if any, of
the period

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 28

 

 

required by law;

 

(D)       Life Insurance:  life insurance coverage for thirty-six (36) months
under CBS’s policy in effect on the date of termination in the amount then
furnished to CBS employees at no cost, plus continued supplemental employee-paid
coverage based on the election you had in effect on your date of termination at
your cost based on employee rates (the amount of which coverage will be reduced
by the amount of life insurance coverage furnished to you at no cost by a third
party employer);

 

(E)       Equity:  the following with respect to awards granted to you under the
LTIP (or any predecessor plan to the LTIP):

 

(I)        All awards of stock options that have not vested and become
exercisable on the date of such termination shall accelerate and vest
immediately on the Release Effective Date (as defined in paragraph 7(j) above),
and will continue to be exercisable until their expiration date;

 

(II)       All awards of stock options that have previously vested and become
exercisable by the date of such termination shall remain exercisable until their
expiration date; and

 

(III)      With respect to all awards of RSUs and other equity awards that have
not vested on the date your employment is terminated, such awards shall
accelerate and vest immediately on the Release Effective Date and be settled
within ten (10) business days thereafter; provided, however, that with respect
to RSUs and other equity awards which remain subject to performance-based
vesting conditions on your termination date, in the event and limited to the
extent that compliance with the performance-based compensation exception is
required in order to ensure the deductibility of any such RSU or other equity
award under Code Section 162(m), such RSU or other equity award shall vest if
and to the extent the Committee certifies that a level of the performance
goal(s) relating to such RSU or other equity award has been met, or, if later,
the Release Effective Date, and shall be settled within ten (10) business days
thereafter; provided, further, that with respect to RSUs and other equity awards
which remain subject to performance-based vesting conditions on your termination
date, in the event and to the extent that compliance with the performance-based
compensation exception under Code Section 162(m) is not required in order to
ensure the deductibility

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 29

 

 

of any such RSU or other equity award, such RSU or other equity award shall
immediately vest (with an assumption that the performance goal(s) were achieved
at target level, if and to the extent applicable) on the Release Effective Date
and be settled within ten (10) business days thereafter; provided, further, that
to the extent that you are a “specified employee” (within the meaning of Code
Section 409A and determined pursuant to procedures adopted by CBS) at the time
of your termination and any portion of your RSUs or other equity awards that
would otherwise be settled during the six-month period following your
termination of employment constitutes “deferred compensation” within the meaning
of Code Section 409A, such portion shall instead be settled on the Permissible
Payment Date; and

 

(F)       Outplacement Services:  CBS will make available to you, at its
expense, executive level outplacement services with a leading national
outplacement firm, with such outplacement services to be provided for a period
of up to twelve (12) months following the date on which your employment is
terminated.  The outplacement program shall be designed and the outplacement
firm selected by CBS.  CBS will pay all expenses related to the provision of
outplacement services directly to the outplacement firm by the end of the
calendar year following the calendar year in which the outplacement services are
provided.

 

(iii)       No Mitigation.  You shall not be required to mitigate the amount of
any payment provided for in paragraph 7(k)(ii) by seeking other employment.  The
payments provided for in paragraphs 7(k)(ii) and 7(k)(iv) are in lieu of any
other severance or income continuation or protection in this Agreement or in any
CBS plan, program or agreement that may now or hereafter exist, except (x) as
provided in the former CBS Agreement more fully described at paragraph 16 and
(y) to the extent the terms of such plan, program or agreement expressly state
that the payments and benefits payable thereunder are intended to be in addition
to the type of payments and benefits described in paragraphs 7(k)(ii) and
7(k)(iv) of this Agreement.

 

(iv)       Tax Neutralization Payment.

 

(A)       If it is determined by CBS, or by the Internal Revenue Service (the
“IRS”) pursuant to an IRS audit (an “Audit”) of your federal income tax
return(s), that any payment or benefit provided to you under this Agreement or
otherwise would be subject to the excise tax imposed under Code Section 4999, or
any interest or penalties with respect to such excise tax (such excise tax,
together with any interest or penalties thereon, is herein

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 30

 

 

referred to as the “Excise Tax”), CBS shall compute the amount that would be
payable to you if the total amounts that are payable to you by CBS and are
considered payments described in Code Section 280G(b)(2) (“Tax Payments”) were
limited to the maximum amount that may be paid to you under Code Sections 280G
and 4999 without imposition of the Excise Tax (this amount is referred to as the
“Capped Amount”).  CBS will also compute the amount that would be payable under
the Agreement without regard to Code Sections 280G and 4999 limit (this amount
is referred to as the “Uncapped Amount”). Notwithstanding anything in this
Agreement to the contrary, if the Uncapped Amount is less than 120% of the
Capped Amount, then the total benefits and other amounts that are considered Tax
Payments and are payable to you under this Agreement will be reduced to the
Capped Amount.  If the Capped Amount is to be paid, payments shall be reduced in
the following order: (I) acceleration of vesting on any stock options for which
the exercise price exceeds the then fair market value, (II) acceleration of
vesting of RSUs and any other equity not covered by clause (I) above, (III) any
benefits valued as Tax Payments, (IV) any cash amounts payable to you other than
the Enhanced Severance Amount and (V) the Enhanced Severance Amount (with the
reduction first applied against the payment scheduled to be made the furthest
from your termination date, then the next earliest, and so forth).

 

(B)       If the Uncapped Amount equals or exceeds 120% of the Capped Amount,
then any payments, distributions or benefits you would receive from CBS or
otherwise, but determined without regard to any additional payment required
under this paragraph 7(k)(iv), pursuant to the terms of this Agreement
(“Payments”), would (I) constitute Tax Payments and (II) be subject to the
Excise Tax, then CBS shall pay (either directly to the IRS as tax withholdings
or to you as a reimbursement of any amount of taxes, interest and penalties paid
by you to the IRS) both the Excise Tax and an additional cash payment (a “Tax
Neutralization Payment”) in an amount that will place you in the same after-tax
economic position that you would have enjoyed if the Payments had not been
subject to the Excise Tax.  Any Tax Neutralization Payment, as determined
pursuant to this paragraph 7(k)(iv)(B), shall be paid by CBS to you within
fifteen (15) days following the later of (x) the due date for the payment of any
Excise Tax and (y) the receipt of the Auditors’  determination. Any
determination by the Auditors shall be binding upon CBS and you.

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 31

 

 

(C)       CBS will consult with its outside tax counsel at its expense, to the
extent it reasonably deems appropriate, in making determinations pursuant to the
proceeding paragraphs.  The amount of the Tax Neutralization Payment shall be
calculated by CBS’s regular independent auditors (the “Auditors”) based on the
amount of the Excise Tax paid or payable by CBS as determined by CBS or by the
IRS.  If the amount of the Excise Tax determined by the IRS is greater than the
amount previously determined by CBS, the Auditors shall recalculate the amount
of the Tax Neutralization Payment and shall provide you with detailed support
for their calculations.  CBS shall be responsible for the fees and expenses
incurred by the Auditors in making these calculations.

 

(D)       As a result of the uncertainty in the application of Code Section 4999
(or any successor to such Code Section) at the time of any determination
hereunder, it is possible that (x) the Tax Neutralization Payment is less than
the amount which should have been paid or reimbursed (an “Underpayment”), or
(y) the Tax Neutralization Payment is greater than the amount which should have
been paid or reimbursed (an “Overpayment”), consistent with the calculations
required to be made hereunder.  In the event of an Underpayment, such
Underpayment shall be promptly paid by CBS to you or directly to the IRS on your
behalf.  In the event of an Overpayment, such Overpayment shall be promptly
repaid by you to CBS and CBS shall provide you a corrected Form W-2 if you had
previously received a Form W-2 reflecting such Overpayment.

 

(E)       You shall promptly notify CBS of any IRS claim during an Audit that an
Excise Tax is due with respect to any Payments.  Such notification to be given
as soon as practicable, but no later than ten (10) business days after you are
informed in writing of such claim, and shall apprise CBS of the nature of such
claim and the date on which such claim is requested to be paid.  However, you
shall be under no obligation to defend against such claim by the IRS unless CBS
requests, in writing, that you undertake the defense of such IRS claim on behalf
of CBS and at CBS’s sole expense.  In such event, CBS may elect to control the
conduct to a final determination through counsel of its own choosing and at its
sole expense, of any audit, administrative or judicial proceeding involving an
asserted liability relating to the Excise Tax, and you shall not settle,
compromise or concede such asserted Excise Tax and shall cooperate with CBS in
each phase of any contest.

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 32

 

 

(F)       Notwithstanding anything in this paragraph 7(k)(iv), any Tax
Neutralization Payment shall be paid no later than the last day of the calendar
year following the calendar year in which you remitted the Excise Tax or, if the
IRS’s assessment of the Excise Tax is disputed, the end of the calendar year
following the calendar year in which there is a final and non-appealable
settlement or other resolution of the dispute.

 

(v)        Death.  If you die prior to payment of any amount or benefit
described in paragraph 7(k)(ii)(A), (B) or (E) or paragraph 7(k)(iv) that would
have been paid to you had you continued to live, all such amounts and benefits
shall be paid, less applicable deductions and withholding taxes, to your
beneficiary (or, if no beneficiary has been designated, your estate) in
accordance with the applicable payment schedule.

 

(vi)       Survival of Provisions.  If a Corporate Event occurs during the Term,
the provisions of this paragraph 7(k) (and any other provision in this Agreement
which relates to or is necessary for the enforcement of the parties’ rights
under this paragraph 7(k)) shall survive the expiration of the Term of this
Agreement.  For avoidance of doubt, the provisions of paragraphs 6(a) and
6(c) shall apply so long as any payments are due to you pursuant to this
paragraph 7(k), even if your termination date occurs following expiration of the
Term of this Agreement.

 

8.          No Acceptance of Payments.  You represent that you have not accepted
or given nor will you accept or give, directly or indirectly, any money,
services or other valuable consideration from or to anyone other than CBS for
the inclusion of any matter as part of any film, television program or other
production produced, distributed and/or developed by CBS, or any of CBS’s
affiliated companies.

 

9.          Equal Opportunity Employer; Employee Statement of Business Conduct.
You recognize that CBS is an equal opportunity employer.  You agree that you
will comply with CBS policies regarding employment practices and with applicable
federal, state and local laws prohibiting discrimination on the basis of race,
color, sex, religion, national origin, citizenship, age, marital status, sexual
orientation, disability or veteran status.  In addition, you agree that you will
comply with the CBS Business Conduct Statement.

 

10.        Notices.  All notices under this Agreement must be given in writing,
by personal delivery or by registered mail, at the parties’ respective addresses
shown on this Agreement (or any other address designated in writing by either
party), with a copy, in the case of CBS, to the attention of the Senior Vice
President, Corporate Secretary, CBS.  Any notice given by registered mail shall
be deemed to have been given three days following such mailing.

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 33

 

 

11.        Assignment.  This is an Agreement for the performance of personal
services by you and may not be assigned by you or CBS except that CBS may assign
this Agreement to any majority-owned subsidiary of or any successor in interest
to CBS.

 

12.        New York Law, Etc.  You acknowledge that this Agreement has been
executed, in whole or in part, in the State of New York and that your employment
duties are primarily performed in New York.  Accordingly, you agree that this
Agreement and all matters or issues arising out of or relating to your CBS
employment shall be governed by the laws of the State of New York applicable to
contracts entered into and performed entirely therein without giving effect to
any choice or conflict of law provision or rule that would cause the application
of the laws of any jurisdiction other than the State of New York.

 

13.        No Implied Contract.  Nothing contained in this Agreement shall be
construed to impose any obligation on CBS or you to renew this Agreement or any
portion thereof.  The parties intend to be bound only upon execution of a
written agreement and no negotiation, exchange of draft or partial performance
shall be deemed to imply an agreement.  Neither the continuation of employment
nor any other conduct shall be deemed to imply a continuing agreement upon the
expiration of the Term.

 

14.        Entire Understanding.  This Agreement, along with the CBS obligations
related to the former CBS Agreement and the September 6, 2005 Agreement as more
fully described in paragraph 16 hereof, contain the entire understanding of the
parties hereto relating to the subject matter contained in this Agreement, and
can be changed only by a writing signed by both parties.

 

15.        Void Provisions.  If any provision of this Agreement, as applied to
either party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

 

16.        Supersedes Prior Agreements.  With respect to the period covered by
the Term, this Agreement supersedes and cancels all prior agreements relating to
your employment by CBS, or any of CBS’s affiliated companies, except as provided
in the next two sentences.  Nothing in this Agreement shall in any way amend or
modify the Company’s obligations which were triggered by the termination of your
prior employment with then CBS Corporation for Good Reason under the former CBS
Agreement, and notwithstanding any provision of this Agreement or the former CBS
Agreement to the contrary, you shall be entitled to continue to receive all of
the payments, benefits and entitlements under the former CBS Agreement as if you
had not entered into this Agreement and had not returned to employment with CBS
or any of its affiliated companies.  Nothing in this Agreement is intended nor
shall it reduce, eliminate, or adversely affect any of the equity awards or the
like which you have earned

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 34

 

 

and are entitled to or may become entitled to under the September 6, 2005
Agreement between you and the former Viacom (the “September 6, 2005 Agreement”),
whether the same has now vested or will vest after the Effective Date.

 

17.       Payment of Deferred Compensation – Code Section 409A.

 

(a)         To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Code Section 409A. 
This Agreement shall be construed in a manner to give effect to such intention. 
In no event whatsoever (including, but not limited to as a result of this
paragraph 17 or otherwise) shall CBS or any of its affiliates be liable for any
tax, interest or penalties that may be imposed on you under Code Section 409A. 
Neither CBS nor any of its affiliates have any obligation to indemnify or
otherwise hold you harmless from any or all such taxes, interest or penalties,
or liability for any damages related thereto. You acknowledge that you have been
advised to obtain independent legal, tax or other counsel in connection with
Code Section 409A.

 

(b)         Your right to any in-kind benefit or reimbursement benefits pursuant
to any provisions of this Agreement or pursuant to any plan or arrangement of
CBS covered by this Agreement shall not be subject to liquidation or exchange
for cash or another benefit.

 

18.        Arbitration.  If any disagreement or dispute whatsoever shall arise
between the parties concerning, arising out of or relating to this Agreement
(including the documents referenced herein) or your employment with CBS, the
parties hereto agree that such disagreement or dispute shall be submitted to
binding arbitration before the American Arbitration Association (the “AAA”), and
that a neutral arbitrator will be selected in a manner consistent with its
Employment Arbitration Rules and Mediation Procedures (the “Rules”).  Such
arbitration shall be confidential and private and conducted in accordance with
the Rules.  Any such arbitration proceeding shall take place in New York City
before a single arbitrator (rather than a panel of arbitrators).  The parties
agree that the arbitrator shall have no authority to award any punitive or
exemplary damages and waive, to the full extent permitted by law, any right to
recover such damages in such arbitration.  Each party shall bear its respective
costs (including attorney’s fees, and there shall be no award of attorney’s
fees), provided that if you are the prevailing party (as determined by the
arbitrator in his or her discretion) in a dispute concerning the enforcement of
the provisions of this Agreement in relation to paragraph 7(k), you shall be
entitled to recover all of your costs (including attorney’s fees) reasonably
incurred in connection with such dispute.  Following the arbitrator’s issuance
of a final non-appealable award setting forth that you are the prevailing party,
CBS shall reimburse you for such costs within thirty (30) days following its
receipt of reasonable written evidence substantiating such costs, provided that
in no event will payment be made to you later than the last day of the calendar
year next following the calendar year in which the award is issued.  If there is
a dispute regarding the reasonableness of the costs you incur, the same
arbitrator shall determine, in his or her discretion, the costs that

 

--------------------------------------------------------------------------------


 

Louis J. Briskman

as of October 1, 2011

Page 35

 

 

shall be reimbursed to you by CBS.  Judgment upon the final award(s) rendered by
such arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof.  Notwithstanding anything
herein to the contrary, CBS shall be entitled to seek injunctive, provisional
and equitable relief in a court proceeding as a result of your alleged violation
of the terms of Section 6 of this Agreement, and you hereby consent and agree to
exclusive personal jurisdiction in any state or federal court located in the
City of New York, Borough of Manhattan.

 

19.        Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile, and all of the counterparts shall
constitute one fully executed agreement.  The signature of any party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart.

 

 

[signature page to follow]

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement to the undersigned for execution on
behalf of CBS; after this Agreement has been executed by CBS and a
fully-executed copy returned to you, it shall constitute a binding agreement
between us.

 

 

 

Very truly yours,

 

 

 

CBS CORPORATION

 

 

 

 

 

 

 

By:

 /s/ Anthony G. Ambrosio

 

 

 

Name:

Anthony G. Ambrosio

ACCEPTED AND AGREED:

 

Title:

Executive Vice President,

 

 

Human Resources and

 

 

Administration

 

 

 

 

  Dated:

  10-05-2011

 

  /s/ Louis J. Briskman

 

 

Louis J. Briskman

 

 

 

 

 

Dated:

  October 5, 2011

 

 

 

--------------------------------------------------------------------------------